UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-7671



CHARLES B. KEATON,

                                                 Plaintiff - Appellant,

          versus


ATTORNEY GENERAL OF NORTH CAROLINA,

                                                 Respondent - Appellee.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Frank W. Bullock, Jr., Chief
District Judge. (CA-97-811-1)


Submitted:   January 7, 1999                 Decided:   January 26, 1999


Before WIDENER, MURNAGHAN, and ERVIN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles B. Keaton, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles B. Keaton filed an untimely notice of appeal. We dis-

miss for lack of jurisdiction. The time periods for filing notices

of appeal are governed by Fed. R. App. P. 4.      These periods are

“mandatory and jurisdictional.”       Browder v. Director, Dep’t of

Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)). Parties to civil actions have

thirty days within which to file in the district court notices of

appeal from judgments or final orders.     Fed. R. App. P. 4(a)(1).

The only exceptions to the appeal period are when the district

court extends the time to appeal under Fed. R. App. P. 4(a)(5) or

reopens the appeal period under Fed. R. App. P. 4(a)(6).

     The district court entered its order on August 17, 1998;

Keaton’s notice of appeal was filed on November 6, 1998, which is

beyond the thirty-day appeal period.    His failure to note a timely

appeal or obtain an extension of the appeal period leaves this

court without jurisdiction to consider the merits of Keaton’s ap-

peal. We therefore deny a certificate of appealability, deny leave

to proceed in forma pauperis, and dismiss the appeal.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                           DISMISSED




                                  2